PD-0648-15

                                         N0.                                        COURT OF CRIMINAL APPEALS
                                                  IN    THE
                                                                                         MAY 29 2015
                                     COURT   OF   CRIMINAL        APPEALS


Timothy Dewayne Pullins                                |,                           Abel AC0St3, Clerk
             (Appellant,         Pro-Se)               §
                                                       §
        Vs.                                            §          Appeal No. 12-13-00330-CR

The State of Texas                                     §

              (Appellee)                               f                          rniiprnc 'LED ,N
                                                       |                          C0URT OF CRIMINAL APPEALS
                    First Motion For Extension Of Time To File                           NAY 29 2915
                            Petition For Discretionary Rewiew
                                                                                      Abel Acosta, Clerk
To    The   Honorable          Justices      of   Said      Court:


        Comes        Now,       Timothy        Dewayne Pullins, Petitioner, and files
this        Motion       For     an     extension           of (60)       days in which to file a
Petition           For    Discretionary            Review          In     support of this Motion,
appellant shows the Court the following:

                                                       I.

      The    Petitioner          was     convicted           in     the     7th District Court of
Smith        County, Texas of the offense of Aggravated Robery in Cause
No.007-0509-13, styled State of Texas Vs. Timothy n'wayne Pullins
The     Petitioner             appealed        to the Court of Appeals, Twelfth Court
Of     Appeals           District       Of     Texas.         The       case was affirmed on May
6,    :2015.


                                                    II-

      The present deadline for filing the Petition For Discretionary
Review        is     June       6,     2015.      The Petitioner has not requested any

extension prior to this request.
                                     III.

      Petitioner request   for an extension is based upon the follow
ing facts:          Petitioner was     not    informed   of the decision of
the Court of Appeals in affirming his case until May 20, 2015.
Since that time Petitioiner has been attempting to gain legal
representation in this matter.                His Appeal Attorney notified
him     that   he   Will Not represent him on the Petition For discre
tionary Review.   The request for an extension of time is not
to unecessarily delay the proceedings. Rather this extension
is necessary to file a Petitioin For Discretionary Review.

                                     PRAYER


Wherefore, Petitioner prays this Court grant this motion and
extend the deadline for Filing the Petition For Discretionary
Review -in Cause No. 12-13-00330-CR   until and through August
20,    2015.


                                                  -fr^y fuil^
                                                  Timothy Dewayne Pullins
                                                  (Petitioner, Pro-Se)
                                                  Coffield Unit (U-105)
                                                  2661 FM 2054
                                                  Tennessee Colony,   Tx.
                                                                -75884
                               CERTIFICATE   OF   SERVICE




      I,   certify      that    a true and correct paper copy of the above,
and     Foregoing First Motion For Extension Of Time To File, A Peti-
-tion      For Discretionary Review,         has been served by United States
Mail,      First    class postage prepaid on this 25th day of May 2015,
by placing same in an envelope addressed to:


Michael     J.   West
(Asst.Crim. District Attorney)                .         '
100 N.     Broadway
Tyler,     Texas 75702

The State's Attorney: